Exhibit 10.42

 

Amendment Agreement

 

entered into this 28th day of January, 2005

 

BY AND AMONG

 

- RÜTGERS RAIL S.p.A., a company duly organized and existing under the laws of
Italy, having its registered office in 83100 Avellino, at Via Pianodardine,
Fiscal Code 01905290167, hereinafter referred to as “Rütgers Rail SpA”, which is
subject to the direction and co-ordination of Rütgers AG, a German company with
its registered office in Essen (Germany) hereby represented by Dr. Bertrand
Falque (Chairman of the Board of Directors) and Dr. Thomas Altenbach (member of
the Board of Directors);

 

- on one side -

 

AND

 

- WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a company duly organized and
existing under the laws of Delaware, having its principal office at 1001 Air
Brake Avenue, Wilmerding, PA 15148, (hereinafter referred to as “Wabtec”),
hereby represented by Mr. Anthony J. Carpani, duly authorized;

 

AND

 

- CoFren s.r.l., a company duly organized and existing under the laws of Italy,
having its registered office in 83100 Avellino, at Via Pianodardine, Fiscal Code
02401890641, hereinafter referred to as “CoFren”, which is subject to the
direction and co-ordination of the aforementioned Wabtec, hereby represented by
Mr. Luigi Camellini as its sole director;

 

AND

 

- RFPC Holding Corporation, a company duly organized and existing under the laws
of Delaware, having its registered office in Wilmington, Delaware, at 1011
Centre Road, Suite 310, registered under number 2223965, hereinafter referred to
as “RFPC”, which is a wholly-owned subsidiary of Wabtec, hereby represented by
Mr. Anthony J. Carpani as its President;

 

- on the other side -.

 

- Each of Rütgers Rail SpA, Wabtec, CoFren and RFPC may hereinafter severally be
referred to as a “Party” and collectively as the “Parties” -



--------------------------------------------------------------------------------

for the amendment of the

 

Sale and Purchase Agreement

 

entered into on the 12TH day of August, 2004

 

BY AND AMONG

 

Rütgers Rail SpA, on one side,

 

AND

 

Wabtec, on the other side.

 

RECITALS

 

A. Whereas, Rütgers Rail SpA and Wabtec have on 12 August 2004 entered into a
Sale and Purchase Agreement, by which Rütgers Rail SpA sells and Wabtec buys
substantially all of the assets and properties held by Rütgers Rail SpA
primarily relating to, used or held for use in connection with the business of
designing, developing, manufacturing, marketing and selling in Europe brake
shoes, brake pads and related products and windows and interior fittings for
rail cars carried on by Rütgers Rail SpA (hereinafter “the Agreement signed on
12 August 2004”);

 

B. Whereas, any defined term used in this Amendment Agreement shall have the
meaning assigned to it in the Agreement signed on 12 August 2004, unless a
different or more specific definition is contained in this Amendment Agreement;

 

C. Whereas, the term “Agreement”, where employed in the Agreement signed on 12
August 2004 and in this Amendment Agreement, shall as of today mean the
Agreement signed on 12 August 2004, as amended by its parties since and as
further amended by this Amendment Agreement;

 

D. Whereas, the Parties have already prior to this Amendment Agreement agreed
that the date 31 January 2005 contained in Article 5.9 of the Agreement signed
on 12 August 2004 shall be replaced by 31 March 2005 and that Attachment 5.3 to
the Agreement signed on 12 August 2004 shall be replaced by Attachment D to this
Amendment Agreement;

 

E. Whereas, the Parties acknowledge that all the conditions precedent to Closing
as set forth in Article 5 of the Agreement signed on 12 August 2004 have been
fulfilled except for the condition precedent contemplated by Article 5.5 (i)
(approval by Trenitalia);

 

Page 2 of 14



--------------------------------------------------------------------------------

F. Whereas, the Parties now wish to close the sale and purchase agreed upon in
the Agreement signed on 12 August 2004 nevertheless.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE 1

 

Designated Purchasers

 

1.1 Pursuant to Article 2.15 of the Agreement signed on 12 August 2004, Wabtec
may designate, within the meaning of Article 1401 of the Italian Civil Code, by
and no later than fifteen (15) Business Days prior to Closing, another entity
controlled by it and being part of its group, to be the “Designated Purchaser”
and upon such designation and relevant acceptance by the Designated Purchaser,
all and any of Wabtec’s rights and all and any of Wabtec’s obligations deriving
from the Agreement signed on 12 August 2004 shall be respectively automatically
transferred and assigned to the Designated Purchaser, as if the Designated
Purchaser originally executed the Agreement signed on 12 August 2004 in place of
Wabtec, it being understood that Wabtec shall not be released of any of its
obligations under the Agreement signed on 12 August 2004 and shall be jointly
and severally liable with the Designated Purchaser with respect to Rütgers Rail
SpA for any obligations arising from the Agreement.

 

1.2 Rütgers Rail SpA and Wabtec herewith jointly cancel the term of fifteen (15)
Business Days prior to Closing as set forth in Article 2.15 of the Agreement
signed on 12 August 2004. Wabtec hereby exercises the designation right
according to Article 2.15 of the Agreement signed on 12 August 2004 as follows:

 

  1.2.1 RFPC shall subenter as the Designated Purchaser with respect to the
shares in the French company Abex Rail S. A. and the German company RÜTGERS Rail
GmbH (Article 3.1 (n) of the Agreement signed on 12 August 2004), and it shall
subenter into the obligation to pay such part of the purchase price for the
Assets which correspond to those shareholdings, including the obligation to pay
the Additional Purchase Price (Articles 3.3 and 3.9 of the Agreement signed on
12 August 2004).

 

  1.2.2 CoFren shall subenter as the Designated Purchaser with respect to all
other Assets sold and purchased under the Agreement signed on 12 August 2004,
and all other rights and obligations of the Purchaser under the Agreement signed
on 12 August 2004.

 

  1.2.3

It remains understood that Wabtec shall not be released of any of its
obligations under the Agreement signed on 12 August 2004 and shall

 

Page 3 of 14



--------------------------------------------------------------------------------

 

be jointly and severally liable with its Designated Purchasers RFPC and CoFren
for any obligations arising from the Agreement signed on 12 August 2004 and this
Amendment Agreement, nor be precluded from exercising the rights it has or may
have in the future under the Agreement signed on 12 August 2004 (as joint holder
of such rights together with the Designated Purchasers).

 

  1.2.4 The purchase price to be paid by RFPC for the shareholding in the French
company Abex Rail S. A. at Closing shall be € 1,600,000 (One Million and Six
Hundred Thousand Euro). The purchase price to be paid by RFPC for the
shareholding in the German company RÜTGERS Rail GmbH at Closing shall be €
83,000 (Eighty-Three Thousand Euro). The aggregate purchase price to be paid for
the shareholdings in Abex Rail S. A. and RÜTGERS Rail GmbH shall also include
the Additional Purchase Price which is payable twenty (20) Business Days after
the Closing (Articles 3.3 and 3.9 of the Agreement signed on 12 August 2004).
The purchase prices to be paid for the shareholdings in Abex Rail S. A. and
RÜTGERS Rail GmbH shall not be subject to any other adjustments.

 

  1.2.5 The Provisional Purchase Price to be paid by at Closing for all the
other Assets sold and purchased under the Agreement signed on 12 August 2004
shall amount to € 26,317,000 (Twenty-Six Million Three-Hundred Seventeen
Thousand Euro)and shall be subject to the Post-Closing Adjustment pursuant to
Articles 3.7 and 3.8 of the Agreement signed on 12 August 2004.

 

1.3 Both RFPC and CoFren hereby accept to subenter into the Agreement as
described above.

 

1.4 Rütgers Rail SpA hereby accepts the appointments of Designated Purchasers as
set forth in this Article 1.

 

ARTICLE 2

 

Closing

 

2.1 The Closing shall take place as follows,

 

  2.1.1 with regard to the Assets sold and purchased under the Agreement signed
on 12 August 2004 (other than the shareholdings in Abex Rail S. A. and RÜTGERS
Rail GmbH):

 

The Parties shall meet on 28 January 2005 at the offices of KPMG, Milan, via
Vittor Pisani 25, or on such other day and at such other place as the Parties
may agree upon, and shall have performed by that date, or shall perform whilst
meeting on that date, all the actions contemplated by Article 7 of the Agreement
signed on 12 August 2004. The Transfer Agreement (to be executed according to
Article 7.2 (a) of the Agreement signed on 12 August 2004) shall be executed in
the form attached to this Amendment Agreement as

 

Page 4 of 14



--------------------------------------------------------------------------------

 

Attachment 2.1.1 (except for any changes the Parties may agree upon and except
for changes of a mere technical nature as may be recommended by the notary who
will be asked to certify the Transfer Agreement) as soon as the Seller has
received a confirmation from its bank, by fax or by telephone, that the bank has
received from CoFren an amount of € 26,317,000 (Twenty-Six Million Three-Hundred
Seventeen Thousand Euro), gross of any bank charges Seller’s bank may deduct but
net of any other bank charges.

 

  2.1.2 with respect to the shareholding in the French company Abex Rail S. A.:

 

The Parties shall meet on 28 January 2005 at the offices of KPMG, Milan, via
Vittor Pisani 25, or on such other day and at such other place as the Parties
may agree upon, and shall have performed by that date, or shall perform whilst
meeting on that date, the following actions: (i) the Seller and RFPC shall enter
into a share purchase agreement substantially corresponding to Attachment 2.1.2
to this Amendment Agreement (hereinafter the “French Share Purchase Agreement”);
(ii) the Seller shall present the resignation of Dr. Bertrand Falque from the
board of Abex Rail S. A.; (iii) the Seller shall hold a shareholders’ meeting in
order to resolve about the change of the company name into “FrenTec S.A.”; (iv)
the Seller shall execute the “ordre de mouvement” and the “déclaration de
cession” as required under French law, for the transfer of 2,494 shares in Abex
Rail S. A. from the Seller to RFPC, and RFPC shall also sign the “déclaration de
cession” and undertakes to timely present such declaration to the competent tax
authority; (v) the Seller shall cause Mr. Fernando Perrotta, Mr. Bertrand Falque
and BK Beteiligungsverwaltung GmbH to execute each an “ordre de mouvement” for 1
share in Abex Rail S. A. for the benefit of persons designated by RFPC, and to
execute corresponding “déclarations de cession”; (vi) RFPC’s bank shall carry
out an irrevocable order for the wire transfer of an amount of € 1,600,000 (One
Million and Six Hundred Thousand Euro) to the bank account of Seller indicated
in Article 2.2 below, in such a way that payment will have been received by the
Seller’s bank no later than 31 January 2005, by 4 p.m.;

 

  2.1.3 with respect to the shareholding in the German company Rütgers Rail
GmbH:

 

(i) A representative of the Seller has held a notarized shareholders’ meeting on
27 January 2005, resolving upon the name change into “CosRail GmbH”; (ii)
Representatives of Seller and RFPC, declaring to act as “proxies without power
of attorney” (“vollmachtlose Vertreter”) have met before a notary on 27 January
2005, and have signed a share purchase and transfer agreement a copy of which is
attached to this Amendment Agreement as Attachment 2.1.3 (hereinafter the
“German Share Purchase and Transfer Agreement”); (iii) The director Dr. Bertrand
Falque shall hand over to RFPC on 28 January 2005, a resignation letter from the
board of Rütgers Rail GmbH effective as of the Effective Date; (iv) Seller and
RFPC shall on 28 January 2005 execute declarations of ratification

 

Page 5 of 14



--------------------------------------------------------------------------------

 

(“Genehmigung”) of the German Share Purchase and Transfer Agreement; (v) RFPC’s
bank shall carry out an irrevocable order for the wire transfer of an amount of
€ 83,000 (Eighty-Three Thousand Euro) to the bank account of Seller indicated in
Article 2.2 below, in such a way that payment will have been received by the
Seller’s bank no later than 31 January 2005 by 4 p.m.;

 

2.2 In addition to what is contemplated in Article 7 of the Agreement signed on
12 August 2004 and in addition to Article 2.1 above, Rütgers Rail SpA shall on
28 January 2005 deliver to CoFren a bank guarantee from a German bank
(“Bankbürgschaft”) substantially in the form attached to this Amendment
Agreement as Attachment 2.2, for the purpose of securing CoFren’s possible right
to a reimbursement under Article 3.2 of this Amendment Agreement.

 

2.3 All Payments under Article 2.1 shall be made to the following bank account
of Seller:

 

Account No.: 106 433 600

 

Bank: Deutsche Bank in Essen, Germany

 

Swift Code: DEUT DE DE

 

German bank routing code („BLZ“): 360 700 50

 

The same bank account shall be used for all other payments which will or may
become due to the Seller under the Agreement.

 

2.4 Provided that Rütgers Rail SpA has by then received all the payments
described in Article 2.1.1, 2.1.2 and 2.1.3, (i) the Effective Date shall be 31
January 2005, 23.59 hours and (ii) Rütgers Rail SpA shall hand over the
possession and the management of the Business and the Assets sold under the
Agreement signed on 12 August 2004 at the close of business on Monday, 31
January 2005. Such date and such condition shall also be included in the
Transfer Agreement (Article 2.1.1), in the French Share Purchase Agreement
(Article 2.1.2) and in the German Share Purchase and Transfer Agreement (Article
2.1.3). Each Party will employ its best efforts to prevent payments outside the
ordinary course of business of the Business (or other unusual actions) to occur
prior to the Effective Date.

 

2.5 Neither the Transfer Agreement (Article 2.1.1), nor the French Share
Purchase Agreement (Article 2.1.2) nor the German Share Purchase and Transfer
Agreement (Article 2.1.1 shall in any way supersede or novate this Agreement
(including the Agreement signed on 12 August 2004 and this Amendment Agreement)
and in the case of any discrepancy, this Agreement (including the Agreement
signed on 12 August 2004 and this Amendment Agreement) shall prevail over the
Transfer Agreement, the French Share Purchase Agreement and the German Share
Purchase and Transfer Agreement. Any sale and purchase agreement which may come
into existence between the parties of the German Share Purchase and Transfer
Agreement shall be deemed to be in the form of, and identical to, this
Agreement.





 

Page 6 of 14



--------------------------------------------------------------------------------

ARTICLE 3

 

Trenitalia

 

3.1 The condition precedent to Closing contemplated by Article 5.5 (i) of the
Agreement signed on 12 August 2004 (approval by Trenitalia) is hereby waived and
entirely replaced by the provisions contained in this Article 3.

 

3.2 If Trenitalia denies its approval as described in Article 3.3 below, Rütgers
Rail SpA shall reimburse to CoFren an amount of € 3,500,000 (Three Million Five
Hundred Thousand Euro) out of the purchase price it has received.

 

3.3 Trenitalia shall only be deemed to have denied its approval if all of the
following events 3.3.1 through 3.3.4 have occurred:

 

  3.3.1 Wabtec or CoFren have submitted to the competent offices of Trenitalia
the complete documentation required by Trenitalia for a decision about its
approval, according to Article 35 of the Italian Law no. 109 of 11 February 1994
(whether directly applicable or by analogy) and any other applicable provisions;

 

  3.3.2 Trenitalia has notified Wabtec or CoFren in writing that it denies the
approval, within 95 (ninety-five) calendar days from the Effective Date;

 

  3.3.3 Wabtec or CoFren have notified Rütgers Rail SpA and Rütgers AG of
Trenitalia’s denial of approval within 95 (ninety-five) calendar days from the
Effective Date, by sending to Rütgers Rail SpA and to Rütgers AG a copy of
Trenitalia’s denial of approval;

 

  3.3.4 Wabtec or CoFren have made every best effort to prevent and to change
Trenitalia’s decision to deny the approval. It is understood that any effort to
change Trenitalia’s denial of the approval need not be continued after the
expiry of the 95 (ninety-five) calendar day-term set forth in Articles 3.3.2 and
3.3.3.

 

3.4 The right of CoFren to receive the reimbursement set forth in Article 3.2
shall be secured by the bank guarantee according to Article 2.3 above.

 

3.5 Wabtec and CoFren shall provide Rütgers Rail SpA and Rütgers AG forthwith
with copies of any pertinent communication received from Trenitalia within the
95 (ninety-five) calendar day-term set forth in Articles 3.3.2 and 3.3.3.

 

3.6 A denial of approval by Trenitalia shall have no other consequences between
the Parties than the ones contemplated by this Article 3.

 

3.7

For the avoidance of doubt, (i) on the one hand, any denial of the approval by
Trenitalia shall neither represent a breach of any representation or warranty of
Seller nor a breach of any covenant by Seller contained in the Agreement

 

Page 7 of 14



--------------------------------------------------------------------------------

 

signed on 12 August 2004, and shall not give rise to any claim for Losses under
Article 9 of the Agreement signed on 12 August 2004 and, (ii) on the other hand,
the reimbursement which may become due under this Article 3 shall not be counted
against the minimum or maximum amounts of Seller’s aggregate liability for
Losses set forth in Article 9.2.2 of the Agreement signed on 12 August 2004.

 

3.8 Any reimbursement made by Rütgers Rail SpA under this Article 3 shall be
paid back to Rütgers Rail SpA if CoFren does obtain the acceptance
(omologazione) as a Trenitalia supplier within one year after the notification
from Trenitalia described in Article 3.3.2 above.

 

ARTICLE 4

 

Performance Bonds

 

The Purchaser has, as of today, not yet secured the replacement of the Seller’s
performance bonds by Closing, as required by Article 6.6 of the Agreement signed
on 12 August 2004. In light of the length of time elapsed since, the Parties
agree to reformulate the second to last sentence of Article 6.6 of the Agreement
signed on 12 August 2004 as follows: “In the event that Purchaser is unable to
obtain the consent of any third party to replace any performance bonds (the
“remaining performance bonds”), Seller will continue to maintain the applicable
remaining performance bond until the earlier of (1) three months from the
Effective Date and (2) the date on which Purchaser is able to obtain a
replacement letter of credit or performance bond.”.

 

ARTICLE 5

 

Updated Schedules

 

The Parties mutually acknowledge that the following Schedules to the Agreement
signed on 12 August 2004 have been updated according to Schedule 6.2 and Article
6.2 (d) or 6.2 (e) of the Agreement signed on 12 August 2004, with the updates
being attached to this Amendment Agreement under the original Schedule numbers.
Except where indicated otherwise, (i) all updates have been agreed to be made as
of 31 December 2004 (as opposed to Closing) and (ii) the Seller represents and
warrants that since 31 December 2004 the facts reflected in the Schedules have
not changed beyond the ordinary course of business.

 

Number

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Schedule 3.1

   Encumbrances other than customary title retention rights

Schedule 3.1(a)

   List of machinery, equipment, furniture, furnishings, automobiles, trucks,
vehicles, tools, dies, moulds and parts and similar property

Schedule 3.1(b)

   List of Inventories

 

Page 8 of 14



--------------------------------------------------------------------------------

Schedule 3.1(e)

   List of each contract to which the Seller is a party and which relates to the
Business including Attachments A and B

Schedule 3.1(g)

   List of all notes and accounts receivable of the Business

Schedule 3.1(m)

   List of Real Property together with permits or licences thereto

Schedule 3.2(a)

   List of excluded assets and certain not transferred liabilities

Schedule 3.5(a)

   Liabilities arising out of the contracts assigned to the purchaser pursuant
to Article 3.1

Schedule 3.5(b)

   List of trade accounts payable owned by Seller and Subsidiaries to any
Affiliate, which shall be transferred as of Reference Date

Schedule 3.5(c)

   List of trade accounts payable owned by Seller and Subsidiaries to any
Affiliate, which shall be transferred as of Effective Date

Schedule 6.6

   List of performance Bonds

Schedule 8.2.4(a)

   List of all assets which are necessary to operate the Business as currently
operated but which are not sold under the agreement (since they do not fall
under the definition of “Assets”, e.g. leased or licensed assets)

Schedule 8.2.4(b)

   List of all leased or licensed assets and of all other assets of which Seller
does not have the full ownership

Schedule 8.2.4(c)

   List of contests, claims, defences or right of setoff and doubts regarding
enforeceability

Schedule 8.2.5(b)

   Any liabilities arising out of or related to the Business which are not
reflected in the financial statements as of 31 December 2003 and are neither
liabilities which have been incurred in the ordinary course of business since 31
December 2003

Schedule 8.2.6

   Product Liability claims relating to products exceeding EURO 50,000, pending
or threatened

Schedule 8.2.7(a)

   Any actions or events since 31 December 2003 outside the ordinary course of
business

Schedule 8.2.9(b)

   Leased real property

Schedule 8.2.9(f)

   List of missing certificates to run the business on the owned real property

Schedule 8.2.10(a)

   List of outstanding injunction, judgment, order, decree or ruling issued by
any court, arbitrators or other governmental authority (“Order”) in regard of
business or assets, and identification of all points where Seller are not in
compliance with Orders

 

Page 9 of 14



--------------------------------------------------------------------------------

Schedule 8.2.10(b)

   List of threatened or pending proceedings

Schedule 8.2.11

   List of all insurance policies which cover Rütgers Rail S.p.A. or any of its
subsidiaries

Schedule 8.2.13

   List of environmental matters

Schedule 8.2.14

  

List of all employees and consultants of the Business including all contractual
arrangements as of 31 January 2005;

 

List of all agreements with unions, workers’ councils and other employee
representatives

Schedule 8.2.14(c)

   List of employees with individually negotiated bonus scheme

Schedule 8.2.14(d)

   List of employees entitled to bonuses or severance payments in connection
with the sale of the Business

Schedule 8.2.14(e)

   List of pension commitments to current of former employees not required under
Applicable Requirements

Schedule 8.2.15

   List of discrimination matters

Schedule 8.2.16

   List of industrial property rights (including software)

Schedule 8.2.18(b)

   List of the names of the main customers of the Seller and the Subsidiaries

 

ARTICLE 6

 

Certain Post-Closing Services

 

6.1 In addition to any mutual post-closing assistance contemplated in the
Agreement signed on 12 August 2004, the Parties agree that CoFren shall provide
to Rütgers Rail SpA general administrative assistance for a period of 180 (one
hundred and eighty) calendar days after Closing including, in particular, the
services described in the following Articles 6.2 through 6.10.

 

6.2

Rütgers Rail SpA shall be allowed to maintain its legal domicile at the offices
of CoFren in 83100 Avellino, at Via Pianodardine, for up to 180 (one hundred and
eighty) calendar days after the Closing. During that period and thereafter,
CoFren shall timely forward all mail for Rütgers Rail SpA still arriving at the
Avellino or at the Montefredane address which does not pertain to the
transferred Business. If any mail pertains to the transferred Business and also
pertains to Rutgers Rail SpA, CoFren will forward copies

 

Page 10 of 14



--------------------------------------------------------------------------------

 

of such mail to a representative named by Rutgers Rail SpA. All mail shall be
opened by CoFren and Rütgers Rail SpA expressly waives all its rights under D.
Lgs 196/2003.

 

6.3 CoFren shall provide an update of the books of Rütgers Rail SpA as of 31
January 2005, as they result from the closing of the sale of the Business.
Thereafter, CoFren shall continue to provide bookkeeping for Rütgers Rail SpA
for a period of 180 (one hundred and eighty) calendar days after the Closing.
Additionally, CoFren shall provide drafts of the 2004 statutory financial
statements of Rütgers Rail SpA (including the notes and the report by the
management).

 

6.4 CoFren shall provide Rütgers Rail SpA with a draft of the Effective Date
Consolidated Balance Sheet which is to be provided by Rütgers Rail SpA pursuant
to Article 3.7 (a) of the Agreement signed on 12 August 2004. CoFren shall
provide such draft to Rutgers Rail SpA no later than 30 Business Days after the
Effective Date.

 

6.5 CoFren shall provide drafts of all tax forms as requested by Rutgers Rail
SpA in writing referring to the year 2004 (including VAT forms, the withholdings
form Mod. 770, income tax forms etc) and all social contributions forms. CoFren
shall provide drafts for Rütgers Rail SpA of all tax- and social contributions-
relevant certifications as requested by Rutgers Rail SpA in writing with respect
to the year 2004 (including the CUD certification and INPS certications). This
Article 6.5 shall also apply to forms to be filed and certifications to be
issued with regard to the year 2005, as a consequence of Rütgers Rail SpA’s
running the Business during the year 2005 (up to the Effective Date). With
respect to forms and certifications prepared in accordance with this Article 6.5
that are required to be delivered to employees of CoFren, upon Rütgers Rail
SpA’s written request, CoFren shall make the delivery thereof.

 

6.6 CoFren shall prepare joint communications that have to be made by Rütgers
Rail SpA as a consequence of the sale of the Business to customers and suppliers
and deliver such notifications to the appropriate customers and suppliers.

 

6.7 CoFren shall have full access to and monitor any payments made to bank
accounts of Rütgers Rail SpA. To the extent the underlying accounts receivable
have been sold and assigned to CoFren under the Agreement, CoFren shall cause
those payments to be forwarded to CoFren. CoFren shall also see that any
invoices made to Rütgers Rail SpA shall be paid from the accounts of Rütgers
Rail SpA, and if such invoices are for Assumed Liabilities or, to the extent
such invoices are related to the transferred Business with respect to the period
following the ClosingCoFren shall prepare and carry out the reimbursement of
such expenses.

 

6.8 CoFren shall provide Rütgers Rail SpA with print-outs and copies of final
work product and any supporting document which is necessary to verify the
accuracy of such work product in connection with CoFren’s assistance provided
under this Article 6. Rütgers Rail SpA shall provide CoFren with such documents
which are necessary for the completeness of the bookkeeping which are currently
not at the Avellino or Montefredane sites.

 

Page 11 of 14



--------------------------------------------------------------------------------

6.9 The parties acknowledge that the post-closing services contemplated by this
Article 6 are in the exclusive interest of Rütgers Rail SpA, and that CoFren’s
undertaking to perform such post-closing services is motivated by business
courtesy, the payments under Article 6.10 notwithstanding. Therefore, (i)
Rütgers Rail SpA waives from this point on any and all claims it might have
against CoFren or Wabtec for the reason of an unsufficient performance of the
post-closing services; (ii) Rütgers Rail SpA shall hold CoFren, Wabtec and RFPC
fully harmless from any assertion by any third party (including but not limited
to private third parties, public authorities and the courts) that CoFren was
unauthorized or unqualified to provide such services, or provided inadequate
services, for the benefit of Rütgers Rail SpA, or that by doing so it has
incurred obligations toward such third party. In the case of any such assertion
by any third party, Article 9.3 of the Agreement signed on 12 August 2004
(“Handling of Third Party Claims”) and Article 3.7 (ii) of this Amendment
Agreement shall apply mutatis mutandis.

 

6.10 For the assistance provided by CoFren in accordance with this Article 6,
Rütgers Rail SpA shall pay, in five equal monthly installments of € 10,000 (ten
thousand Euro) beginning on March 15th,, the aggregate sum of € 50,000 (fifty
thousand Euro). CoFren shall notify Rütgers Rail SpA advance whenever it intends
to obtain services or assistance from third parties to carry out its obligations
under this Article 6 and prior to securing such assistance, CoFren shall receive
Rütgers Rail SpA’s written consent. CoFren shall provide Rütgers Rail SpA with
all reasonable and necessary details of such services and/or assistance,
including a copy of the invoice for the amounts paid. Rütgers Rail SpA shall
promptly reimburse CoFren the amounts from time to time paid by CoFren to the
third parties.

 

ARTICLE 7

 

Arbitration Agreement

 

7.1 The arbitration clause contained in Article 11.10 (b) of the Agreement
signed on 12 August 2004 is and shall remain in full force and effect and shall
apply also to all disputes arising under, relating to, or in connection with,
and among the Parties to, (i) this Amendment Agreement, and (ii) the Transfer
Agreement contemplated by Article 2.1.1 of this Amendment Agreement, and (iii)
the French Share Purchase Agreement contemplated by Article 2.1.2 of this
Amendment Agreement, and (iv) the German Share Purchase and Transfer Agreement
contemplated by Article 2.1.3 of this Amendment Agreement.

 

7.2 For the purposes of this Article 7, including any arbitration commenced in
reliance upon Article 11.10 (b) of the Agreement signed on 12 August 2004,
Wabtec, CoFren and RFPC shall be deemed to be one Party.

 

7.3

All arbitration claims or counterclaims, and all statements, notifications and
communications of whatever kind to be made as a part of or in the context of

 

Page 12 of 14



--------------------------------------------------------------------------------

 

arbitral proceedings (intended, pending or concluded), which are to be brought
or made by CoFren and RFPC, shall exclusively be brought and made by Wabtec in
their name and on their behalf. All notifications and communications of whatever
kind which may in the context of arbitral proceedings (intended, pending or
concluded) to be made to CoFren or RFPC, shall exclusively be made to Wabtec.

 

7.4 The law governing the arbitration agreement set out in this Article 7 shall
be Italian law.

 

ARTICLE 8

 

Certain clarifications

 

8.1 With respect to Article 2.0 of the Agreement signed on 12 August 2004: “last
2 (two) audited annual financial statements” shall mean those as of 31 December
2002 and those as of 31 December 2003;

 

8.2 With respect to Articles 3.5 (b) and 3.5 (c) and Schedules 3.5 (b) and 3.5
(c) of the Agreement signed on 12 August 2004: Inter-company liabilities/credits
toward any Affiliates of Sellers which have arisen from the ordinary course of
business and are existing at the Effective Date shall be treated trade accounts
payable, i.e. they shall be considered Assumed Liabilities.

 

8.3 With respect to Article 5.8 of the Agreement signed on 12 August 2004: The
Closing agreed upon in this Amendment Agreement is not a Pre-Closing within the
meaning of Article 5.8 but a real and final Closing;

 

8.4 With respect to Article 10.2.1 of the Agreement signed on 12 August 2004:
The references in the third and the sixth lines shall not be to the Closing but
to the Effective Date;

 

8.5 All provisions of the Agreement signed on 12 August 2004 which have not been
explicitly changed by this Amendment Agreement or through a separate agreement,
shall remain in full force. The provisions contained in Article 11
(“Miscellaneous”) of the Agreement signed on 12 August 2004 shall also apply to
this Amendment Agreement.

 

28 January 2005

 

RÜTGERS RAIL S.p.A.

By:

 

/s/ Dr. Thomas Altenbach

--------------------------------------------------------------------------------

   

Dr. Thomas Altenbach

   

Member of the Board

 

Page 13 of 14



--------------------------------------------------------------------------------

By:

 

/s/ Dr. Bertrand Falque

--------------------------------------------------------------------------------

    Dr. Bertrand Falque     Chairman of the Board

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

By:

 

/s/ Anthony J. Carpani

--------------------------------------------------------------------------------

    Anthony J. Carpani     Vice President, Group Executive, Friction COFREN
S.R.L.:

By:

 

/s/ Ing. Luigi Camellini

--------------------------------------------------------------------------------

    Ing. Luigi Camellini     Sole director RFPC Holding Corporation:

By:

 

/s/ Anthony J. Carpani

--------------------------------------------------------------------------------

    Anthony J. Carpani, President

 

Page 14 of 14